Mr. Justice LipscoMB,
after stating the facts, delivered the •opinion of the court.
This case was continued over from the last term of the court, on the suggestion of counsel that by the Spanish law (Ordinance of Bilbao) a shorter time of prescription than ten years had been decreed. In the case of Gautier v. Franklin, 1 Tex. 732, it is ruled that ten years was the old prescription before the passage of the act of congress of 5th February, 1841. By the 8th section of that act it is provided “ that on ■each and every claim for money, which has been due for more than five years and less than ten years, an action shall be commenced within one year from the passage of this act, and not thereafter.” The first, or the largest note, comes under this section. It had been due more than five years, and less than ten years. It was therefore not barred by the old prescription, and the plaintiff had one year from the passage of the law, establishing a new prescription, to bring his suit. The suit was brought within the time. The debt was therefore not barred. The small note, it seems, was not relied on by the plaintiff. It was barred by the old prescription before the commencement of the suit. But as the verdict was contrary to the law and evidence as to the first note, the judgment is reversed and the cause remanded.